Exhibit 21 Subsidiaries Nature of ownership Name Jurisdiction of Incorporation (direct/indirect) The Simsbury Bank & Trust Company, Inc. Connecticut Direct SBT Investment Services, Inc. Connecticut Indirect ( a wholly-owned subsidiary of The Simsbury Bank & Trust Company, Inc.) NERE Holdings, Inc. Connecticut Indirect ( a wholly-owned subsidiary of The Simsbury Bank & Trust Company, Inc.) Simsbury Bank Passive Investment Company Connecticut Indirect ( a wholly-owned subsidiary of The Simsbury Bank & Trust Company, Inc.)
